DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, lines 6-7: “generate a frequency-transformed signals” should be changed to “generate frequency-transformed signals”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Claim 12, lines 3-4: “generate a frequency-transformed signals” should be changed to “generate frequency-transformed signals”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "sum the magnitudes of the frequency-transformed signals" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted "sum the magnitudes of the frequency-transformed signals" as "sum magnitudes of the frequency-transformed signals".
Claims 2-11 are rejected due to the dependency on claim 1. 
Claim 12 recites the limitation "summing the magnitudes of the frequency-transformed signals" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted "summing the magnitudes of the frequency-transformed signals" as "summing magnitudes of the frequency-transformed signals".
Claims 13-17 are rejected due to the dependency on claim 12. 
Claim 18 recites the limitation "sum the magnitudes of the frequency-transformed signals" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted "sum the magnitudes of the frequency-transformed signals" as "sum magnitudes of the frequency-transformed signals".
Claims 19-25 are rejected due to the dependency on claim 18. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 9, 12-13, 16, 18, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tzvieli et al. (U.S. Pub. No. 2018/0104439)1 (previously disclosed) in view of Scanlon (U.S. Pat. No. 5853005), Jangle (U.S. Pub. No. 2011/0066064) (previously cited), Gavish et al. (U.S. Pub. No. 2008/0319333).
Regarding claim 1, Tzvieli discloses:
A respiratory rate detection system comprising (Paragraph 0011 discloses wherein the system collects data indicative of respiratory activity): an audio transducer disposed within a pair of eyeglasses to detect respiration (Paragraph 0149 discloses wherein there are multiple sensors within the eyeglasses frame to collect measurements related to respiration and paragraph 0100 disclose wherein the device contains a microphone for measuring exhale sounds); and a processor to: receive the respiration signal from the audio transducer; and determine a respiration rate (Paragraph 0211 discloses wherein the processor cause the system to perform the operations and paragraph 0116 discloses wherein the system may determine the breathing rate).
Yet Tzvieli does not disclose:
wherein the audio transducer generates a respiration signal for determining a respiration rate.
However, in the same field of eyeglass monitoring devices, Scanlon discloses:
wherein the audio transducer generates a respiration signal for determining a respiration rate (Abstract, column 1, lines 60-67, column 2, lines 1-38, and column 16, lines 27-63 disclose wherein the system contains a transducer for measuring or determining breathing or respiration sounds and rate and wherein the system can be incorporated into a glasses 180 as depicted in figure 27).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tzvieli to incorporate wherein the audio transducer generates a respiration signal for determining a respiration rate, as taught by Scanlon, in order to incorporate a system for measuring and detecting abnormal respiration rates for alerting the user by the non-invasive audio transducer means incorporated into a pair of glasses. 
Yet the combination does not disclose:
Summing the magnitudes of the signals within a breathing frequency range to generate a summed respiration signal to determine the respiration rate.
However, in the same field of breathing rate determining systems, Jangle discloses
Summing the signal within a breathing frequency range to generate a summed respiration signal, to determine the respiration rate (Paragraph 0026-0027 discloses wherein the sensed signals are summed to generate a breathing signal and breathing rate of the user and paragraphs 0034-0044 disclose wherein the signals are filtered (determined to be within a range) so as to accurately identify breath signals and separate the breath signals from motion and other noise signals based on the frequency signal and wherein the filtering is based on the typical breath rates of the user. Additionally, the exact frequency range would be a variable dependent result, as it would depend upon the microphone, frequency transform, the specific user, and the selected sampling rate, and wherein the relevant frequency range could be optimized through routine experimentation; see MPEP 2144.05.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate summing the signal within a breathing frequency range to generate a summed respiration signal to determine the respiration rate, as taught by Jangle, in order to differentiate respiration frequency for other movement and noise frequencies so as to generate an accurate respiration rate.  
Yet the combination does not disclose:
frequency-transform the respiration signal to generate a frequency-transformed signals; wherein the frequency breathing frequency range including a minimum frequency of at least 2000 Hz and a maximum frequency of at most 2300 Hz.
However, in the same field of breath analysis systems, Gavish discloses:
frequency-transform the respiration signal to generate a frequency-transformed signals (paragraphs 0151-0154 and 0233 disclose wherein the respiration sound signals are transformed using a Fourier transform); wherein the frequency breathing frequency range including a minimum frequency of at least 2000 Hz and a maximum frequency of at most 2300 Hz (Paragraph 0231 discloses wherein the breathing frequency range is typically between 500 to 5000 Hz, while Gavish does not exactly disclose the range between 2000 Hz and 2300 Hz the exact frequency range would be a variable dependent result, as it would depend upon the microphone, frequency transform, the specific user, and the selected sampling rate, and wherein the relevant frequency range could be optimized through routine experimentation; see MPEP 2144.05.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate frequency-transform the respiration signal to generate a frequency-transformed signals, wherein the frequency breathing frequency range including a minimum frequency of at least 2000 Hz and a maximum frequency of at most 2300 Hz, as the optimization based on Gavish provides a simple substitution for the undisclosed breathing frequency range of Tzvieli and Jangle in order to obtain the predictable result of determining breathing/respiration rates from an audio signal. 

wherein the processor is disposed within the pair of eyeglasses (Figures 17a and 17b show wherein the electronics 177 are disposed within the eyeglasses frame and paragraph 0067 discloses wherein the electronics 177 includes a processor).
Regarding claim 5, Tzvieli in view of Scanlon, Jangle, and Gavish discloses the system of claim 1. Tzvieli further discloses:
Further including a wireless radio disposed within the pair of eyeglasses, the wireless radio to transmit the respiration signal from the audio transducer to an electronic device separate from the pair of eyeglasses, wherein the processor is disposed within the electronic device (Paragraph 0067 discloses wherein a wireless communication module may be disposed within the eyeglass frame and paragraph 0361 discloses wherein the device may communicate wirelessly with a separate device).
Regarding claim 6, Tzvieli in view of Scanlon, Jangle, and Gavish discloses the system of claim 1. Tzvieli further discloses:
the processor further to process the received respiration signal and identify a plurality of inhalation/exhalation peaks, wherein identifying the plurality of inhalation/exhalation peaks includes identifying at least a first respiration peak and a second respiration peak (paragraph 0235 discloses wherein the system identifies exhale and/or inhale peaks in multiple breaths such that there would be at least a first and second identified respiration peak and paragraphs 0098 and 0102 further disclose wherein the respiratory parameters are calculated based on the exhale duration/inhale duration which can represent i) the average duration of the exhales and/or inhales, (ii) a maximum and/or minimum duration of the exhales and/or inhales during the certain period, and (iii) a proportion of times in which the duration of exhaling and/or inhaling reached a certain threshold).
Regarding claim 9, Tzvieli in view of Scanlon, Jangle, and Gavish discloses the system of claim 6. Tzvieli further discloses:
wherein identifying the plurality of inhalation/exhalation peaks includes applying a data peak criteria to the received respiration signal (Paragraph 0235 discloses wherein the system identifies matching events in consecutive breaths such as exhale peak and inhale peak and wherein the variability is analyzed (applying a data peak criteria) between these events or peaks).
Regarding claim 12, Tzvieli discloses:
A respiratory rate detection method comprising (Paragraph 0011 discloses a method of collecting data indicative of respiratory activity): generating a respiration signal from a transducer disposed within a pair of eyeglasses (Paragraph 0149 discloses wherein there are multiple sensors within the eyeglasses frame to collect measurements related to respiration); an audio transducer disposed within a pair of glasses (paragraph 0100 disclose wherein the device contains a microphone for measuring exhale sounds); and determining a respiration rate based on the respiration signal (paragraph 0116 discloses wherein the system may determine the breathing rate).
Yet Tzvieli does not disclose:
wherein the audio transducer generates a respiration signal for determining a respiration rate.
However, in the same field of eyeglass monitoring devices, Scanlon discloses:
Abstract, column 1, lines 60-67, column 2, lines 1-38, and column 16, lines 27-63 disclose wherein the system contains a transducer for measuring or determining breathing or respiration sounds and rate and wherein the system can be incorporated into a glasses 180 as depicted in figure 27).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tzvieli to incorporate wherein the audio transducer generates a respiration signal for determining a respiration rate, as taught by Scanlon, in order to incorporate a system for measuring and detecting abnormal respiration rates for alerting the user by the non-invasive audio transducer means incorporated into a pair of glasses. 
Yet the combination does not disclose:
summing the magnitudes of the signals within a breathing frequency range to generate a summed respiration signal to determine the respiration rate.
However, in the same field of breathing rate determining systems, Jangle discloses
summing the magnitudes of the signals within a breathing frequency range to generate a summed respiration signal to determine the respiration rate (Paragraph 0026-0027 discloses wherein the sensed signals are summed to generate a breathing signal and breathing rate of the user and paragraphs 0034-0044 disclose wherein the signals are filtered (determined to be within a range) so as to accurately identify breath signals and separate the breath signals from motion and other noise signals based on the frequency signal and wherein the filtering is based on the typical breath rates of the user. Additionally, the exact frequency range would be a variable dependent result, as it would depend upon the microphone, frequency transform, the specific user, and the selected sampling rate, and wherein the relevant frequency range could be optimized through routine experimentation; see MPEP 2144.05. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate summing the magnitudes of the signal within a breathing frequency range to generate a summed respiration signal to determine the respiration rate, as taught by Jangle, in order to differentiate respiration frequency for other movement and noise frequencies so as to generate an accurate respiration rate.
Yet the combination does not disclose:
frequency-transform the respiration signal to generate a frequency-transformed signals; wherein the frequency breathing frequency range including a minimum frequency of at least 2000 Hz and a maximum frequency of at most 2300 Hz.
However, in the same field of breath analysis systems, Gavish discloses:
paragraphs 0151-0154 and 0233 disclose wherein the respiration sound signals are transformed using a Fourier transform); wherein the frequency breathing frequency range including a minimum frequency of at least 2000 Hz and a maximum frequency of at most 2300 Hz (Paragraph 0231 discloses wherein the breathing frequency range is typically between 500 to 5000 Hz, while Gavish does not exactly disclose the range between 2000 Hz and 2300 Hz the exact frequency range would be a variable dependent result, as it would depend upon the microphone, frequency transform, the specific user, and the selected sampling rate, and wherein the relevant frequency range could be optimized through routine experimentation; see MPEP 2144.05.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate frequency-transform the respiration signal to generate a frequency-transformed signals; wherein the 
Regarding claim 13, Tzvieli in view of Scanlon, Jangle, and Gavish discloses the method of claim 12. Tzvieli further discloses:
Further including identifying a plurality of inhalation/exhalation peaks, wherein identifying the plurality of inhalation/exhalation peaks includes identifying at least a first respiration peak and a second respiration peak (paragraph 0235 discloses wherein the system identifies exhale and inhale peaks in multiple breaths such that there would be at least a first and second identified respiration peaks and paragraphs 0098 and 0102 further disclose wherein the respiratory parameters are calculated based on the exhale duration/inhale duration which can represent i) the average duration of the exhales and/or inhales, (ii) a maximum and/or minimum duration of the exhales and/or inhales during the certain period, and (iii) a proportion of times in which the duration of exhaling and/or inhaling reached a certain threshold).
Regarding claim 16, Tzvieli in view of Scanlon, Jangle, and Gavish discloses the method of claim 13. Tzvieli further discloses:
wherein identifying the plurality of inhalation/exhalation peaks includes applying a data peak criteria to the received respiration signal (Paragraph 0235 discloses wherein the system identifies matching events in consecutive breaths such as exhale peak and inhale peak and wherein the variability is analyzed (applying a data peak criteria) between these events or peaks).

At least one non-transitory machine-readable storage medium, comprising a plurality of instructions that, responsive to being executed with processor circuitry of a computer-controlled device, cause the computer-controlled device to (Abstract discloses a system of measuring and determining parameters through a user interface and a computer): generating a respiration signal from a transducer disposed within a pair of eyeglasses (Paragraph 0149 discloses wherein there are multiple sensors within the eyeglasses frame to collect measurements related to respiration); an audio transducer disposed within a pair of glasses (paragraph 0100 disclose wherein the device contains a microphone for measuring exhale sounds); and determining a respiration rate based on the respiration signal (paragraph 0116 discloses wherein the system may determine the breathing rate).
Yet Tzvieli does not disclose:
wherein the audio transducer generates a respiration signal for determining a respiration rate.
However, in the same field of eyeglass monitoring devices, Scanlon discloses:
wherein the audio transducer generates a respiration signal for determining a respiration rate (Abstract, column 1, lines 60-67, column 2, lines 1-38, and column 16, lines 27-63 disclose wherein the system contains a transducer for measuring or determining breathing or respiration sounds and rate and wherein the system can be incorporated into a glasses 180 as depicted in figure 27).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tzvieli to incorporate wherein the audio transducer generates a respiration signal for determining a respiration rate, as taught by Scanlon, 
Yet the combination does not disclose:
Summing the magnitudes of the signals within a breathing frequency range to generate a summed respiration signal to determine the respiration rate.
However, in the same field of breathing rate determining systems, Jangle discloses
Summing the magnitudes of the signals within a breathing frequency range to generate a summed respiration signal to determine the respiration rate (Paragraph 0026-0027 discloses wherein the sensed signals are summed to generate a breathing signal and breathing rate of the user and paragraphs 0034-0044 disclose wherein the signals are filtered (determined to be within a range) so as to accurately identify breath signals and separate the breath signals from motion and other noise signals based on the frequency signal and wherein the filtering is based on the typical breath rates of the user. Additionally, the exact frequency range would be a variable dependent result, as it would depend upon the microphone, frequency transform, the specific user, and the selected sampling rate, and wherein the relevant frequency range could be optimized through routine experimentation; see MPEP 2144.05  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate summing the magnitudes of the signals within a breathing frequency range to generate a summed respiration signal to determine the respiration rate, as taught by Jangle, in order to differentiate respiration frequency for other movement and noise frequencies so as to generate an accurate respiration rate.
Yet the combination does not disclose:
frequency-transform the respiration signals to generate a frequency-transformed signal; wherein the frequency breathing frequency range including a minimum frequency of at least 2000 Hz and a maximum frequency of at most 2300 Hz.
However, in the same field of breath analysis systems, Gavish discloses:
frequency-transform the respiration signals to generate a frequency-transformed signal (paragraphs 0151-0154 and 0233 disclose wherein the respiration sound signals are transformed using a Fourier transform); wherein the frequency breathing frequency range including a minimum frequency of at least 2000 Hz and a maximum frequency of at most 2300 Hz (Paragraph 0231 discloses wherein the breathing frequency range is typically between 500 to 5000 Hz, while Gavish does not exactly disclose the range between 2000 Hz and 2300 Hz the exact frequency range would be a variable dependent result, as it would depend upon the microphone, frequency transform, the specific user, and the selected sampling rate, and wherein the relevant frequency range could be optimized through routine experimentation; see MPEP 2144.05.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate frequency-transform the respiration signals to generate a frequency-transformed signal; wherein the frequency breathing frequency range including a minimum frequency of at least 2000 Hz and a maximum frequency of at most 2300 Hz, as the optimization based on Gavish provides a simple substitution for the undisclosed breathing frequency range of Tzvieli and Jangle in order to obtain the predictable result of determining breathing/respiration rates from an audio signal. 
Regarding claim 20, Tzvieli in view of Scanlon, Jangle, and Gavish discloses the machine-readable medium of claim 18. Tzvieli further discloses:
wherein the instructions further cause the computer-controlled device to identify a plurality of inhalation/exhalation peaks, wherein the instructions further causing the computer-controlled device to identify the plurality of inhalation/exhalation peaks includes the instructions paragraph 0235 discloses wherein the system identifies exhale and inhale peaks in multiple breaths such that there would be at least a first and second identified respiration peaks and paragraphs 0098 and 0102 further disclose wherein the respiratory parameters are calculated based on the exhale duration/inhale duration which can represent i) the average duration of the exhales and/or inhales, (ii) a maximum and/or minimum duration of the exhales and/or inhales during the certain period, and (iii) a proportion of times in which the duration of exhaling and/or inhaling reached a certain threshold).
Regarding claim 23, Tzvieli in view of Scanlon, Jangle, and Gavish discloses the machine-readable medium of claim 20. Tzvieli further discloses:
wherein identifying the plurality of inhalation/exhalation peaks includes applying a data peak criteria to the received respiration signal 
(Paragraph 0235 discloses wherein the system identifies matching events in consecutive breaths such as exhale peak and inhale peak and wherein the variability is analyzed (applying a data peak criteria) between these events or peaks).
Claims 2, 3, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tzvieli in view of Scanlon, Jangle, and Gavish, as applied to claim 1, and further in view of Lu et al. (U.S. Pub. No. 2017/0086730).
Regarding claim 2, Tzvieli in view of Scanlon, Jangle, and Gavish discloses the system of claim 1. Yet the combination does not disclose:
wherein the audio transducer is disposed within a bridge region within the pair of eyeglasses.

wherein the audio transducer is disposed within a bridge region within the pair of eyeglasses (Paragraph 0022 discloses wherein audio sensors including a microphone are disposed in the nose bridge of glasses).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the audio transducer is disposed within a bridge region within the pair of eyeglasses, as taught by Lu, in order to more accurately acquire breathing and respiration sound signals form the user’s nose. 
Regarding claim 3, Tzvieli in view of Scanlon, Jangle, and Gavish discloses the system of claim 1. Yet the combination does not disclose:
wherein the audio transducer is disposed within a nose support region within the pair of eyeglasses.
However, in the same field of breathing analysis systems, Lu discloses:
wherein the audio transducer is disposed within a nose support region within the pair of eyeglasses (Paragraph 0022 discloses wherein audio sensors including a microphone are disposed in the nose bridge of glasses).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the audio transducer is disposed within a bridge region within the pair of eyeglasses, as taught by Lu, in order to more accurately acquire breathing and respiration sound signals form the user’s nose.
Regarding claim 19, Tzvieli in view of Scanlon, Jangle, and Gavish discloses the machine-readable medium of claim 1. Yet the combination does not disclose:

However, in the same field of breathing analysis systems, Lu discloses:
wherein the audio transducer is disposed within a bridge region within the pair of eyeglasses (Paragraph 0022 discloses wherein audio sensors including a microphone are disposed in the nose bridge of glasses).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the audio transducer is disposed within a bridge region within the pair of eyeglasses, as taught by Lu, in order to more accurately acquire breathing and respiration sound signals form the user’s nose. 
Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tzvieli in view of Scanlon, Jangle, and Gavish, as applied to claim 1, and further in view of Yang et al. (U.S. Pub. No. 2011/0295139).
Regarding claim 7, Tzvieli in view of Scanlon, Jangle, and Gavish discloses the system of claim 6. Yet Tzvieli does not disclose:
wherein the respiration rate is determined based on a peak time delay between the first respiration peak and the second respiration peak.
However, in the same field of respiration analysis systems, Yang discloses:
wherein the respiration rate is determined based on a peak time delay between the first respiration peak and the second respiration peak (at least figures 5, 6, 7 paragraphs 0042 and 0047 disclose wherein the system determines or estimates respiration based on the time delay between two separate respiration peaks). 

Regarding claim 14, Tzvieli in view of Scanlon, Jangle, and Gavish discloses the method of claim 13. Yet Tzvieli does not disclose:
wherein determining the respiration rate is based on a peak time delay between the first respiration peak and the second respiration peak.
However, in the same field of respiration analysis systems, Yang discloses:
wherein determining the respiration rate is based on a peak time delay between the first respiration peak and the second respiration peak (at least figures 5, 6, 7 paragraphs 0042 and 0047 disclose wherein the system determines or estimates respiration based on the time delay between two separate respiration peaks). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein determining the respiration rate is based on a peak time delay between the first respiration peak and the second respiration peak, as taught by Yang, by utilizing the peak identifying system of Tzvieli in order to separate and analyze separate respiration phases or characteristics in order to accurately determine the respiration period and rate. 
Regarding claim 21, Tzvieli in view of Scanlon, Jangle, and Gavish discloses the machine-readable medium of claim 20. Yet Tzvieli does not disclose:

However, in the same field of respiration analysis systems, Yang discloses:
wherein determining the respiration rate is based on a peak time delay between the first respiration peak and the second respiration peak (at least figures 5, 6, 7 paragraphs 0042 and 0047 disclose wherein the system determines or estimates respiration based on the time delay between two separate respiration peaks). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein determining the respiration rate is based on a peak time delay between the first respiration peak and the second respiration peak, as taught by Yang, by utilizing the peak identifying system of Tzvieli in order to separate and analyze separate respiration phases or characteristics in order to accurately determine the respiration period and rate. 
Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tzvieli in view of Scanlon, Jangle, and Gavish, in view of Doyle et al. (U.S. Pub. No. 2016/0220756) (previously cited).
Regarding claim 10, Tzvieli in view of Scanlon, Jangle, and Gavish discloses the system of claim 6 but does not disclose:
Wherein: identifying the second respiration peak includes identifying a first valley between the first respiration peak and the second respiration peak; and identifying the first valley includes applying a data valley criteria to the received respiration signal. 
However, in the same field of devices for measuring respiratory rate, Doyle discloses:
Paragraph 0040 discloses wherein the valley is identified as being in between the two peaks); and identifying the first valley includes applying a data valley criteria to the received respiration signal (Paragraph 0040 discloses wherein the Demultiplexer operates on waveform data to generate a signal corresponding to the ambient component corresponding to the valley).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein: identifying the second respiration peak includes identifying a first valley between the first respiration peak and the second respiration peak; and identifying the first valley includes applying a data valley criteria to the received respiration signal, as taught by Doyle, in order to insure the valleys are in fact the result of an exhale or inhale so as to insure the accuracy of the measured respiratory rate.  
Regarding claim 24, Tzvieli in view of Scanlon, Jangle, and Gavish discloses the machine-readable medium of claim 21 but does not disclose:
Wherein: identifying the second respiration peak includes identifying a first valley between the first respiration peak and the second respiration peak; and identifying the first valley includes applying a data valley criteria to the received respiration signal. 
However, in the same field of devices for measuring respiratory rate, Doyle discloses:
Wherein: identifying the second respiration peak includes identifying a first valley between the first respiration peak and the second respiration peak (Paragraph 0040 discloses wherein the valley is identified as being in between the two peaks); and identifying the first valley includes applying a data valley criteria to the received respiration signal (Paragraph 0040 discloses wherein the Demultiplexer operates on waveform data to generate a signal corresponding to the ambient component corresponding to the valley).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein: identifying the second respiration peak includes identifying a first valley between the first respiration peak and the second respiration peak; and identifying the first valley includes applying a data valley criteria to the received respiration signal, as taught by Doyle, in order to insure the valleys are in fact the result of an exhale or inhale so as to insure the accuracy of the measured respiratory rate.   
Claims 11, 17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tzvieli in view of Scanlon, Jangle, and Gavish, as applied to claim 1, and further in view of Rivas et al. (U.S. Pub. No. 2014/0091945) (previously cited).
Regarding claim 11, Tzvieli in view of Scanlon, Jangle, and Gavish discloses the system of claim 1. Yet Tzvieli does not disclose: 
frequency-transformation of the respiration signal to generate the frequency-transformed signals further including applying a 256-point rolling fast Fourier transform with a Hanning window smoother applied to each of a plurality of samples within the respiration signal.
However, in the same field of respiration rate determining systems, Rivas discloses:
frequency-transformation of the respiration signal to generate the frequency-transformed signals further including applying a 256-point rolling fast Fourier transform with a Hanning window smoother applied to each of a plurality of samples within the respiration signal (Paragraphs 0039 disclose wherein the system performs a Fast Fourier Transform on the respiration rate signal data using a 256 point Hanning filter).

Regarding claim 17, Tzvieli in view of Scanlon, Jangle, and Gavish discloses the method of claim 12. Yet Tzvieli does not disclose:
frequency-transformation of the respiration signal to generate the frequency-transformed signals further including applying a 256-point rolling fast Fourier transform with a Hanning window smoother applied to each of a plurality of samples within the respiration signal.
However, in the same field of respiration rate determining systems, Rivas discloses:
Wherein frequency-transformation of the respiration signal to generate the frequency-transformed signals further includes applying a 256-point rolling fast Fourier transform with a Hanning window smoother applied to each of a plurality of samples within the respiration signal (Paragraphs 0039 disclose wherein the system performs a Fast Fourier Transform on the respiration rate signal data using a 256 point Hanning filter).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tzvieli to incorporate wherein frequency-transformation of the respiration signal to generate the frequency-transformed signal further includes applying a 256-point rolling fast Fourier transform with a Hanning window smoother applied to each of a plurality of samples within the respiration signal, as taught by Rivas, in order to determine fundamental periods of respiration rate which allows for quicker calculation times.

causing the computer-controlled device to frequency-transform the respiration signal to generate the frequency-transformed signals further includes instructions causing the computer-controlled device to apply a 256-point rolling fast Fourier transform with a Hanning window smoother applied to each of a plurality of samples within the respiration signal.
However, in the same field of respiration rate determining systems, Rivas discloses:
causing the computer-controlled device to frequency-transform the respiration signal to generate the frequency-transformed signals further includes instructions causing the computer-controlled device to apply a 256-point rolling fast Fourier transform with a Hanning window smoother applied to each of a plurality of samples within the respiration signal (Paragraphs 0039 disclose wherein the system performs a Fast Fourier Transform on the respiration rate signal data using a 256 point Hanning filter).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate causing the computer-controlled device to frequency-transform the respiration signal to generate the frequency-transformed signal further includes instructions causing the computer-controlled device to apply a 256-point rolling fast Fourier transform with a Hanning window smoother applied to each of a plurality of samples within the respiration signal, as taught by Rivas, in order to determine fundamental periods of respiration rate which allows for quicker calculation times.
Allowable Subject Matter
Claims 8, 15, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 
Response to Amendment
Applicant amended claims 1-3, 5, 11, 12, 17-19, and 25.
Response to Arguments
The Applicant's arguments with respect to claims 1-25 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 02/07/2020.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.M.F./Examiner, Art Unit 3791 

/MATTHEW KREMER/Primary Examiner, Art Unit 3791                                                                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 With support in priority document 62/408677 and 62/480496